NO. 07-05-0405-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 19, 2006
 ______________________________

ROGER DOUGLAS PHELPS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 367TH DISTRICT COURT OF DENTON COUNTY;

NO. F-2004-1887-E; HONORABLE LEE GABRIEL, JUDGE
_______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION

	Pending before this Court is appellant's motion to dismiss his appeal.  Appellant and his
attorney both have signed the document stating that appellant withdraws his appeal.  Tex. R. App.
P. 42.2(a).  No decision of this Court having been delivered to date, we grant the motion. 
Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained and our
mandate will issue forthwith.
							James T. Campbell
							        Justice

Do not publish.

s/>
  false
  false
  false
  
  EN-US
  X-NONE
  X-NONE
  
   
   
   
   
   
   
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  







NO. 07-10-0331-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
AUGUST 29, 2011
 
______________________________
 
 
BRENTON W. SHADDEN, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 140TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2008-420,688; HONORABLE JIM BOB DARNELL, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER REINSTATING APPEAL
            By
opinion and judgment dated May 20, 2011, due to Appellant's counsel's failure
to file a brief, this Court abated Appellant's appeal and remanded the matter
to the trial court for further proceedings. 
Pursuant to this Court's order, the trial court was directed to use
whatever means necessary to determine why counsel had failed to timely file
Appellant's brief and to take such action as was necessary to ensure that the
brief was filed with this Court by June 6, 2011.  Our order further specifically provided that
if Appellant's brief was not filed by that date, the trial court was directed
to conduct a hearing and to file findings of fact and conclusions of law by
July 8, 2011, determining the following:
1.           
whether Appellant
desires to prosecute the appeal;
2.           
whether
Appellant=s counsel has effectively abandoned
the appeal given his failure to timely file a brief; 
3.           
whether
Appellant has been denied effective assistance of counsel and is entitled to
new appointed counsel; and
4.           
whether
Appellant's counsel's failure to comply with the Rules of Appellate Procedure
and the directives of this Court raises a substantial question as to counsel's
honesty, trustworthiness, or fitness as a lawyer.  See
Tex. Code Jud. Conduct, Canon 3(D)(1), reprinted in Tex. Gov't Code Ann., tit.
2, subtit. G, app. B (West 2005). 
 
            Although Appellant's brief was not
timely filed, to date, the Court has not received the trial court's findings of
fact and conclusions of law.  
            On June 22, 2011, Appellant's
counsel did file a brief, which we have held in abeyance pending receipt of the
trial court's findings of fact and conclusions of law.  On July 12, 2011, this Court reminded the
trial court of its duty, however, our directives have been ignored.  We see no reason why Appellant's appeal should
be delayed any further.  Therefore, in
the interest of justice, we reinstate Appellant's appeal and deem his brief filed
this date.  The State's briefing deadline will be in accordance with
the applicable rules of appellate procedure. 
See Tex. R. App. P. 38.6.
            It
is so ordered.
                                                                                    Per Curiam
 
 
Do not publish.